AIDviED SERVICES BOARD OF CONTRACT APPEALS

 Appeals of --                                )
                                              )
 Tetra Tech Tesoro, Inc.                      )       ASBCA Nos. 60502, 60567
                                              )
 Under Contract No. N40085-09-D-5027          )

APPEARANCES FOR THE APPELLANT:                        Neil S. Lowenstein, Esq.
                                                      Anthony J. Mazzeo, Esq.
                                                       Vandeventer Black LLP
                                                       Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Rawn M. James, Jr., Esq.
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: October 4, 2019


                                                  ~~--~Ow==
                                                  ~ISTERHOUT
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60502, 60567, Appeals of Tetra
Tech Tesoro, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                   PAULLAK. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals